EXHIBIT 51
EXHIBIT 52
EXHIBIT 53
EXHIBIT 54
EXHIBIT 55
EXHIBIT 56
EXHIBIT 57
EXHIBIT 58
           Geoffrey Hoggard· 30(b)(6), Attorneys Eyes Only
                          November 16, 2018                  1

·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · FOR THE SOUTHERN DISTRICT OF NEW YORK

·3

·4· ·VR OPTICS, LLC,

·5· · · · · ·Plaintiff,

·6· ·v.· · · · · · · · · · · · · · · · · Civil Action No.
· · · · · · · · · · · · · · · · · · · · ·1:16-cv-06392-JPO
·7· ·PELOTON INTERACTIVE, INC.,

·8· · · · · ·Defendant.
· · ·_______________________________
·9

10· ·PELOTON INTERACTIVE, INC.,

11· · · · · ·Third-Party Plaintiff,

12· ·v.

13· ·VILLENCY DESIGN GROUP, LLC,
· · ·ERIC VILLENCY, AND JOSEPH
14· ·COFFEY,

15· · · · · ·Third-Party Defendants.
· · ·_______________________________
16

17

18· · · ·***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY***

19· · · · · · · VIDEOTAPED 30(b)(6) DEPOSITION OF

20· · · · · · · · · · · ·GEOFFREY HOGGARD

21· · · · · · · · ·November 16, 2018; 9:01 a.m.

22· · · · · · · ·300 112th Avenue SE, 2nd Floor

23· · · · · · · · · · ·Bellevue, Washington

24

25· ·REPORTED BY:· Darcy J. Brokaw, CCR No. 3455, RPR, CRR


                          U.S. LEGAL SUPPORT
                            1-800-567-8757
                      Geoffrey Hoggard· 30(b)(6), Attorneys Eyes Only
                                     November 16, 2018                  2

·1· ·APPEARANCES:

·2

·3· ·For the Plaintiff, VR Optics, LLC:

·4·   ·   ·   ·   ·   ·   ·   ·BAKER HOSTETLER
· ·   ·   ·   ·   ·   ·   ·   ·MICHAEL D. GANNON, ESQ.
·5·   ·   ·   ·   ·   ·   ·   ·191 North Wacker Drive, Suite 3100
· ·   ·   ·   ·   ·   ·   ·   ·Chicago, Illinois· 60606
·6·   ·   ·   ·   ·   ·   ·   ·312.416.6294
· ·   ·   ·   ·   ·   ·   ·   ·mgannon@bakerlaw.com
·7

·8· ·For the Plaintiff, VR Optics, LLC, and the Third-Party
· · ·Defendants, Joseph Coffey, Eric Villency, and Villency
·9· ·Design Group:

10·   ·   ·   ·   ·   ·   ·   ·HARTMANN DOHERTY ROSA BERMAN BULBULIA
· ·   ·   ·   ·   ·   ·   ·   ·PAUL S. DOHERTY III, ESQ.
11·   ·   ·   ·   ·   ·   ·   ·65 Route 4 East
· ·   ·   ·   ·   ·   ·   ·   ·River Edge, New Jersey· 07661
12·   ·   ·   ·   ·   ·   ·   ·201.441.9056
· ·   ·   ·   ·   ·   ·   ·   ·pdoherty@hdrbb.com
13

14·   ·For the Defendant and the Third-Party Plaintiff, Peloton
· ·   ·Interactive, Inc.:
15
· ·   ·   ·   ·   ·   ·   ·   ·SHEPPARD MULLIN
16·   ·   ·   ·   ·   ·   ·   ·GALYN GAFFORD, ESQ.
· ·   ·   ·   ·   ·   ·   ·   ·2200 Ross Avenue, 24th Floor
17·   ·   ·   ·   ·   ·   ·   ·Dallas, Texas· 75201
· ·   ·   ·   ·   ·   ·   ·   ·469.391.7400
18·   ·   ·   ·   ·   ·   ·   ·ggafford@sheppardmullin.com

19
· · ·For Microsoft Corporation, Microsoft Technology
20· ·Licensing, LLC, and the deponent:

21·   ·   ·   ·   ·   ·   ·   ·MICROSOFT CORPORATION
· ·   ·   ·   ·   ·   ·   ·   ·DAVID E. KILLOUGH, ESQ.
22·   ·   ·   ·   ·   ·   ·   ·One Microsoft Way
· ·   ·   ·   ·   ·   ·   ·   ·Redmond, Washington· 98052
23·   ·   ·   ·   ·   ·   ·   ·425.703.8865
· ·   ·   ·   ·   ·   ·   ·   ·davkill@microsoft.com
24

25· ·Also present:· Lucas Cheadle, Videographer


                                       U.S. LEGAL SUPPORT
                                         1-800-567-8757
1
EXHIBIT 59
From: Joe          Coffey    on   behalf of            Joe   Coffey -jcoffey@villency.com-
    (jcoffey@villency.com)
Sent:Wednesday, August               6:51:31 PM
                                           10,    2016
To:        Graham Stanton                -graham@pelotoncycle.com-)
                                     (Graham Stanton
Cc:        esv@villency.com esv@villency.com -esv@villency.com-)
                                       (




Bcc:
Subject:             Re:    Patent

Hey Graham,

Thanks       for reaching out.
Think next best step it to have                          a   call.
Lemme       know     your   availability.
Joe

>    On    Aug 10,     2016,      at 7:35        PM,    Graham Stanton   <graham@pelotoneycle.com>
wrote:

>    Joe    and    Eric,
> John just gave             me    the update on your new acquisition.             How   much   would
you want for for             us    to buy the patent from you?

>    Graham




                                                                                     EXHIBIT




                                                                                                        V_018897
EXHIBIT 60
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 VR OPTICS, LLC,
                                                             Civil No. 1:16-cv-6392 (JPO)
        Plaintiff,

 v.

 PELOTON INTERACTIVE, INC.,

        Defendant.


 PELOTON INTERACTIVE, INC.,
                                                         DEFENDANT AND THIRD-PARTY
        Third-Party Plaintiff,                         PLAINTIFF PELOTON INTERACTIVE,
                                                       INC.’S RESPONSES TO THIRD-PARTY
 v.                                                       DEFENDANTS’ REQUESTS FOR
                                                               ADMISSION, SET ONE
 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY, AND JOSEPH COFFEY,

        Third-Party Defendants.



PROPOUNDING PARTIES: Villency Design Group, LLC; Eric Villency; Joseph Coffey

RESPONDING PARTY:                Peloton Interactive, Inc.

SET NO.:                         ONE


       Pursuant to Federal Rule of Civil Procedure 36, Defendant and Third-Party Plaintiff

Peloton Interactive, Inc. (“Peloton”), by and through its undersigned counsel, hereby objects and

responds to Third-Party Defendants Villency Design Group, LLC’s, Eric Villency’s, and Joseph

Coffey’s (“Third-Party Defendants”) First Set of Requests for Admission as follows:

                                  PRELIMINARY STATEMENT

       Any portion of any request not specifically admitted is denied, and Peloton reserves the



                                                   1
right to supplement or add specific objections as additional facts or understandings arise.

       By responding to Third-Party Defendants’ Requests for Admission, Peloton does not waive

any objection that may be applicable to: (1) the use, for any purpose, by Third-Party Defendants

of any information or documents given in response to Third-Party Defendants’ Requests; or (2)

the admissibility, privilege, relevance, authenticity, or materiality of any of the information or

other documents to any issue in this case. Peloton expressly reserves the right to object to the use

of these responses, the subject matter contained herein, or the documents produced in connection

herewith during any subsequent proceeding, including the trial of this or any other action.

       Peloton’s responses to Third-Party Defendants’ Requests for Admission are made to the

best of Peloton’s present knowledge, information, and belief. Discovery in this case continues and

Peloton’s investigation is ongoing, and Peloton is currently gathering and determining the accuracy

and completeness of the information available.         Accordingly, Peloton reserves the right to

supplement or amend these responses as discovery in this matter progresses, should future

discovery or investigation indicate that supplementation or amendment is necessary. Peloton also

reserves the right to produce or use any documents produced and/or discovered after service of

these responses in support of, or in opposition to, any motion, in depositions, or at trial.

                                   GENERAL OBJECTIONS

       1.      Because Peloton has not concluded its discovery, investigation, and review of the

accuracy and completeness of the information available, Peloton specifically reserves the right to

amend and supplement these objections and responses.

       2.      To the extent Third-Party Defendants’ definitions or instructions purport to impose

obligations on Peloton beyond those set forth in the Federal Rules of Civil Procedure, Peloton

objects to such definitions or instructions.




                                                  2
        3.      Peloton’s reservation of rights and general objections relate to all discovery

responses. To the extent any one or more of the general objections are cited in a specific response,

the citation(s) are provided because they are believed to be particularly applicable to the specific

Request, and such citation(s) is/are not to be construed as a waiver of any other general objection

to that Request.

                                OBJECTIONS TO DEFINITIONS

        4.      Peloton objects to the definitions of “you” and “your” and “Peloton” because they

are overly broad, without reasonable limitation in scope, vague, ambiguous, and unintelligible as

they include not only Peloton Interactive, Inc., but also “any company name under which Peloton

is doing business; and its predecessor or successor, and any past or present parents, subsidiaries,

affiliates, divisions, joint ventures, licensees, franchisees, assigns or other related business entities,

as well as directors, officers, employees, agents, distributors, salespersons, sales representatives,

and each person acting or purporting to act on its or their behalf or under its or their control.” The

definitions of these terms extend the scope of the Requests to information beyond the possession,

custody, or control of Peloton Interactive, Inc., and seek admission as to distinct parties separate

and apart from Peloton Interactive, Inc. Peloton will construe the Requests as being limited to

Peloton Interactive, Inc. and its employees involved in the subject claims and will respond

accordingly.

        5.      Peloton objects to the definition of “VDG” because it is overly broad, without

reasonable limitation in scope, vague, ambiguous, and unintelligible as it includes not only

Villency Design Group, LLC, but also “its directors, officers, employees, agents, distributors,

salespersons, sales representatives, and each person acting or purporting to act on its or their behalf

or under its or their control.” The definition of this term extends the scope of the Requests to




                                                    3
information beyond Peloton’s possession, custody, or control. Peloton will construe the definition

in the Requests as being limited to Villency Design Group, LLC and will respond accordingly.

        6.      Peloton objects to the definition of “’513 Patent” to the extent that any Request

with this term seeks implicit admission of the validity of said patent.

        7.      Peloton objects to the definition of “Peloton Bike” to the extent that any Request

with this term seeks implicit admission that the said bike infringes any patent.

        8.      Peloton objects to the definition of “Peloton Interactive System” to the extent that

any Request with this term seeks implicit admission that the said system infringes any patent.

                                 REQUESTS FOR ADMISSION

REQUEST FOR ADMISSION No. 1

        The Peloton Bike has a “ride only” function.

RESPONSE TO REQUEST FOR ADMISSION No. 1

        Peloton incorporates its objection to the definition of the term “Peloton Bike” as set forth

above. Peloton objects to this Request as vague and ambiguous as to the undefined term “ride

only” because it fails to specify the features or capabilities to which it refers.

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that a Peloton exercise bicycle may mechanically be pedaled regardless of whether

the device has power.

REQUEST FOR ADMISSION No. 2

        The Peloton Bike’s “ride only” function means that the rider rides the Peloton Bike without

being logged-in to the Peloton Interactive System.

RESPONSE TO REQUEST FOR ADMISSION No. 2

        Peloton incorporates its objections to the definitions of the terms “Peloton Bike” and




                                                   4
“Peloton Interactive System” as set forth above. Peloton objects to this Request as impermissibly

compound, conjunctive or disjunctive in violation of Federal Rule of Civil Procedure 36(a)(2).

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that a Peloton exercise bicycle may mechanically be pedaled regardless of whether

the device has power.

REQUEST FOR ADMISSION No. 3

       A rider can exercise on the Peloton Bike without the Peloton Interactive System being on.

RESPONSE TO REQUEST FOR ADMISSION No. 3

       Peloton incorporates its objections to the definitions of the terms “Peloton Bike” and

“Peloton Interactive System” as set forth above. Peloton objects to this Request as vague and

ambiguous as to the undefined term “exercise” because it fails to specify the act or method to

which it refers.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that a Peloton exercise bicycle may mechanically be pedaled regardless of whether

the device has power.

REQUEST FOR ADMISSION No. 4

       Peloton offers its riders the ability to ride the Peloton Bike as guests in Peloton’s studio.

RESPONSE TO REQUEST FOR ADMISSION No. 4

       Peloton incorporates its objections to the definitions of the terms “Peloton” and “Peloton

Bike” as set forth above. Peloton objects to this Request as vague and ambiguous as to the

undefined term “studio” because it fails to specify the physical or virtual place to which it refers.

Peloton objects to this Request as vague and ambiguous as to the undefined term “guests.” Peloton

objects to this Request as impermissibly compound, conjunctive or disjunctive in violation of




                                                 5
Federal Rule of Civil Procedure 36(a)(2).

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that users can ride a Peloton exercise bicycle at the Peloton facility at 140 West

23rd Street, New York, New York 10011.

REQUEST FOR ADMISSION No. 5

        Riders who ride the Peloton Bike as guests are not logged-in to the Peloton Interactive

System.

RESPONSE TO REQUEST FOR ADMISSION No. 5

        Peloton incorporates its objections to the definitions of the terms “Peloton Bike” and

“Peloton Interactive System” as set forth above. Peloton objects to this Request as vague and

ambiguous as to the undefined term “guests” because it fails to specify the riders to which it refers.

Peloton objects to this Request as impermissibly compound, conjunctive or disjunctive in violation

of Federal Rule of Civil Procedure 36(a)(2).

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

DENIED.

REQUEST FOR ADMISSION No. 6

        The ‘513 Patent was disclosed in one or more Peloton patent applications.

RESPONSE TO REQUEST FOR ADMISSION No. 6

        Peloton incorporates its objections to the definitions of the terms “’513 Patent” and

“Peloton” as set forth above. Peloton objects to this Request as vague and overbroad, and seeks

information that is irrelevant to the subject matter of the litigation.

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

ADMITTED.




                                                   6
REQUEST FOR ADMISSION No. 7

       VDG’s scope of work under its contracts with Peloton was limited to the physical design

of the Peloton Bike.

RESPONSE TO REQUEST FOR ADMISSION No. 7

       Peloton incorporates its objections to the definitions of the terms “VDG,” “Peloton,” and

“Peloton Bike” as set forth above. Peloton objects to this Request as vague and overbroad as to

time, and seeks information that is irrelevant to the subject matter of the litigation. Peloton objects

to this Request as vague and ambiguous as to the undefined term “contracts” because it fails to

specify the documents to which it refers. Peloton objects to this Request as impermissibly

compound, conjunctive or disjunctive in violation of Federal Rule of Civil Procedure 36(a)(2).

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

DENIED.

REQUEST FOR ADMISSION No. 8

       VDG’s scope of work under its contracts with Peloton did not include software design, app

design, or programming.

RESPONSE TO REQUEST FOR ADMISSION No. 8

       Peloton incorporates its objections to the definitions of the terms “VDG” and “Peloton” as

set forth above. Peloton objects to this Request as vague and overbroad as to time, and seeks

information that is irrelevant to the subject matter of the litigation. Peloton objects to this Request

as vague and ambiguous as to the undefined term “contracts” because it fails to specify the

documents to which it refers. Peloton objects to this Request as vague and ambiguous as to the

undefined terms “software design,” “app design,” and “programming” because the Request fails

to specify the types of activity or services to which the terms refer. Peloton objects to this Request




                                                  7
as impermissibly compound, conjunctive or disjunctive in violation of Federal Rule of Civil

Procedure 36(a)(2). Peloton also objects because, by its terms, the Request seeks multiple

admissions as to multiple activities and services.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

DENIED.

REQUEST FOR ADMISSION No. 9

       VDG did not design the Peloton Bike’s integrated tablet computer.

RESPONSE TO REQUEST FOR ADMISSION No. 9

       Peloton incorporates its objections to the definitions of the terms “VDG” and “Peloton

Bike” as set forth above. Peloton objects to this Request as vague and ambiguous as to the

undefined term “integrated tablet computer” because it fails to specify the item to which it refers.

Peloton objects to this Request as impermissibly compound, conjunctive or disjunctive in violation

of Federal Rule of Civil Procedure 36(a)(2). Peloton objects to this Request as it seeks admissions

for another party and seeks admission of a fact to which Peloton cannot admit; whether VDG

designed a certain product is not within Peloton’s possession, custody, or control.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that VDG did not design the form factor of the Peloton Bike’s integrated tablet

computer but denies that VDG’s scope of work did not interface with the functions and features

of the Peloton Bike’s integrated tablet computer.

REQUEST FOR ADMISSION No. 10

       VDG did not design or program the Peloton Interactive System software.

RESPONSE TO REQUEST FOR ADMISSION No. 10

       Peloton incorporates its objections to the definitions of the terms “VDG” and “Peloton




                                                 8
Interactive System” as set forth above. Peloton objects to this Request as vague and ambiguous

as to the undefined terms “design” and “program” because the Request fails to specify the activity

or service to which the terms refer. Peloton objects to this Request as impermissibly compound,

conjunctive or disjunctive in violation of Federal Rule of Civil Procedure 36(a)(2). As phrased,

the Request seeks multiple admissions, including acceptance of Third-Party Defendants’

definitions of “VDG” and “Peloton Interactive System,” and admissions as to multiple activities

and services.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that VDG did not program the Peloton Interactive System software but denies that

VDG’s scope of work did not interface with the functions and features of the Peloton Bike’s

integrated tablet computer.

REQUEST FOR ADMISSION No. 11

       Peloton obtained and relied on the advice of its patent counsel with respect to patents

affecting the Peloton Interactive System.

RESPONSE TO REQUEST FOR ADMISSION No. 11

       Peloton incorporates its objections to the definitions of the terms “Peloton” and “Peloton

Interactive System” as set forth above. Peloton objects to this Request as vague and overbroad as

to time, and seeks information that is irrelevant to the subject matter of the litigation. Peloton

objects to this Request as vague and ambiguous as to the undefined terms “relied on” and

“affecting.”    Peloton objects to this Request as impermissibly compound, conjunctive or

disjunctive in violation of Federal Rule of Civil Procedure 36(a)(2). By its terms, this Request

seeks admissions as to multiple actions by Peloton, and implicit admission as to the existence and

validity of certain patents. Peloton objects to the extent this Request seeks disclosure of attorney-




                                                 9
client or attorney-work-product privileged information. This Requests impermissibly calls for the

disclosure of attorney client communications and further calls for Peloton to draw legal

conclusions concerning what patents do or do not “affect the Peloton Interactive System.”

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Peloton admits that it has consulted with patent counsel.

REQUEST FOR ADMISSION No. 12

       Peloton was aware of the existence of the ‘513 patent before August 4, 2016.

RESPONSE TO REQUEST FOR ADMISSION No. 12

       Peloton incorporates its objections to the definitions of the terms “Peloton” and “’513

Patent” as set forth above.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Admitted.

REQUEST FOR ADMISSION No. 13

       Peloton never made any offer to Microsoft Technology Licensing, LLC to purchase the

‘513 patent from Microsoft Technology Licensing, LLC before August 4, 2016.

RESPONSE TO REQUEST FOR ADMISSION No. 13

       Peloton incorporates its objections to the definitions of the terms “Peloton” and “’513

Patent” as set forth above. Peloton further objects to this Request to the extent that it seeks a legal

conclusion.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Admitted.

REQUEST FOR ADMISSION No. 14

       Soul Cycle is a competitor of Peloton.




                                                  10
RESPONSE TO REQUEST FOR ADMISSION No. 14

        Peloton incorporates its objection to the definition of the term “Peloton” as set forth above.

Peloton objects to this Request as vague and ambiguous as to the undefined terms “competitor,”

and because it seeks information that is irrelevant to the subject matter of the litigation.

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

DENIED.

REQUEST FOR ADMISSION No. 15

        At the time Peloton entered into its first contract with VDG, Peloton was aware that VDG

had performed bicycle design work for Soul Cycle.

RESPONSE TO REQUEST FOR ADMISSION No. 15

        Peloton incorporates its objections to the definitions of the terms “Peloton” and “VDG” as

set forth above. Peloton objects to this Request as vague and ambiguous as to the undefined term

“design” because the Request fails to specify the activity or service to which the term refers.

Peloton objects to this Request as impermissibly compound, conjunctive or disjunctive in violation

of Federal Rule of Civil Procedure 36(a)(2). Peloton objects to this Request as vague, and further

that it seeks information that is irrelevant to the subject matter of the litigation.

        Subject to and without waiving the foregoing objections, Peloton responds as follows:

Admitted.

REQUEST FOR ADMISSION No. 16

        One reason Peloton hired VDG to design the Peloton Bike was that VDG had performed

bicycle design work for Soul Cycle.

RESPONSE TO REQUEST FOR ADMISSION No. 16

        Peloton incorporates its objections to the definitions of the terms “Peloton,” “VDG,” and




                                                   11
“Peloton Bike” as set forth above. Peloton objects to this Request as impermissibly compound,

conjunctive or disjunctive in violation of Federal Rule of Civil Procedure 36(a)(2). As phrased,

the Request seeks multiple admissions, including acceptance of Third-Party Defendants’

definitions of “Peloton,” “VDG,” and “Peloton Bike,” that Peloton hired VDG, and implicitly that

VDG was hired to design the said Peloton Bike and that VDG had performed bicycle design work

for Soul Cycle. Peloton objects to this Request to the extent it seeks admissions for another party

and therefore seeks admission of a facts to which Peloton cannot admit.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

DENIED.

REQUEST FOR ADMISSION No. 17

       On August 10, 2016, Coffey and Villency met with John Foley at The Soho House and told

him that they had purchased the ‘513 Patent.

RESPONSE TO REQUEST FOR ADMISSION No. 17

       Peloton incorporates its objection to the definition of the term “’513 Patent” as set forth

above. Peloton objects to this Request as impermissibly compound, conjunctive or disjunctive in

violation of Federal Rule of Civil Procedure 36(a)(2). As phrased, the Request seeks multiple

admissions, including acceptance of Third-Party Defendants’ definition of the “’513 Patent,” that

the said parties met on the said date, that the said meeting occurred at the said location, and that

the parties discussed the said topic.

       Subject to and without waiving the foregoing objections, Peloton responds as follows:

Admitted.

//

//




                                                12
Dated: New York, New York

      June 4, 2018

                                 /s/ Steven G. Schortgen
                                 Steven G. Schortgen (admitted Pro Hac Vice)
                                 Jennifer Klein Ayers (admitted Pro Hac Vice)
                                 SHEPPARD, MULLIN, RICHTER &
                                 HAMPTON LLP
                                 2200 Ross Avenue, 24th Floor
                                 Dallas, TX 75201-6776
                                 Telephone: (469) 391-7400
                                 Facsimile: (469) 391-7401
                                 sschortgen@sheppardmullin.com
                                 jayers@sheppardmullin.com

                                 Paul W. Garrity
                                 SHEPPARD, MULLIN, RICHTER &
                                 HAMPTON LLP
                                 pgarrity@sheppardmullin.com
                                 30 Rockefeller Plaza
                                 New York, NY 10112
                                 Tel: (212) 653-8700
                                 Fax: (212) 653-8701

                                 Jonathan Hangartner
                                 X-PATENTS, APC
                                 5670 La Jolla Blvd.
                                 La Jolla, CA 92037
                                 Tel: 858.454.4313
                                 Fax: 858.454.4314
                                 jon@x-patents.com

                                 ATTORNEYS FOR DEFENDANT AND
                                 THIRD-PARTY PLAINTIFF PELOTON
                                 INTERACTIVE, INC.




                            13
EXHIBIT 61
EXHIBIT 62
                               CONFIDENTIAL


                                                                Page 1
 1               IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF NEW YORK
 3   VR OPTICS, LLC,               )
                                   )
 4             Plaintiff           )
                                   )
 5   VS.                           )CIVIL ACTION
                                   )NO. 1:16-cv-06392 (JPO)
 6   PELOTON INTERACTIVE, INC.,    )
     a Delaware Corporation,       )
 7                                 )
               Defendant           )
 8   _____________________________
 9   PELOTON INTERACTIVE, INC.,    )
     a Delaware Corporation,       )
10                                 )
          Third-Party Plaintiff    )
11                                 )
     VS.                           )
12                                 )
     VILLENCY DESIGN GROUP, LLC, )
13   ERIC VILLENCY and JOSEPH      )
     COFFEY,                       )
14                                 )
          Third-Party Defendants )
15   _____________________________
16            -----------------------------------------
17                   VIDEOTAPED ORAL DEPOSITION OF
18                           R. LEE RAWLS
19                          APRIL 25, 2019
20                       ****CONFIDENTIAL****
21            -----------------------------------------
22
23
24   REPORTED BY KATHRYN R. BAKER, RPR, CSR
25   JOB #159419

                   TSG Reporting - Worldwide   (877) 702-9580
                                   CONFIDENTIAL


                                                                    Page 2
 1                VIDEOTAPED ORAL DEPOSITION OF R. LEE RAWLS,
 2   produced as a witness at the instance of the PLAINTIFF,
 3   and duly sworn, was taken in the above-styled and numbered
 4   cause on the 25th day of April, 2019, from 9:13 a.m. to
 5   4:05 p.m., before Kathryn R. Baker, CSR, RPR, in and for
 6   the State of Texas, reported by machine shorthand, at the
 7   offices of Sheppard, Mullin, Richter & Hampton, LLC,
 8   2200 Ross Avenue, 24th Floor, in the City of Dallas, State
 9   of Texas, pursuant to the Federal Rules of Civil
10   Procedure.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                       TSG Reporting - Worldwide   (877) 702-9580
                               CONFIDENTIAL


                                                                Page 3
 1                          A P P E A R A N C E S
 2   FOR THE PLAINTIFF:
     Mr. Charles Carson
 3   BAKER & HOSTETLER
     1050 Connecticut Avenue
 4
     Washington, DC 20036
 5
 6
     -and-
 7
     Mr. James Hatten
 8   BAKER & HOSTETLER
     1170 Peachtree Street NE
 9
     Atlanta, Georgia 30309
10
11
12   FOR THE DEFENDANT/THIRD-PARTY PLAINTIFF:
     Mr. Steven Schortgen
13   Mr. Galyn Gafford
     SHEPPARD, MULLIN, RICHTER & HAMPTON
14   2200 Ross Avenue
15   Dallas, Texas 75201
16
17
18   ALSO PRESENT:
     Mr. Brandon Drake, Videographer
19
20
21
22
23
24
25


                   TSG Reporting - Worldwide   (877) 702-9580
            CONFIDENTIAL


                                             Page 196




TSG Reporting - Worldwide   (877) 702-9580
            CONFIDENTIAL


                                             Page 197




TSG Reporting - Worldwide   (877) 702-9580
EXHIBIT 63
Rawls Non-Infringement Report
                                -92-
Rawls Non-Infringement Report
                                -93-
EXHIBIT 64
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 1 of 11 PageID #: 847



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

      PELOTON INTERACTIVE, INC.,                          §
                                                          §
                Plaintiff,                                §
                                                                    Case No. 2:18-cv-00390-RWS-RSP
                                                          §
      v.                                                  §
                                                          §
      FLYWHEEL SPORTS, INC.,                              §
                                                          §
                Defendants.                               §

                                            MEMORANDUM ORDER

                Defendant Flywheel Sports, Inc. (hereinafter “Flywheel”) filed a Motion to Transfer

  Pursuant to 28 U.S.C. § 1404(a), which is now before the Court. (Dkt. No. 17.) 1 This Motion seeks

  to transfer this case from the Eastern District of Texas to the Southern District of New York.

  Proper venue is not contested, as both parties have regular and established places of business in

  this district and Plaintiff has more than 100 employees at its “second headquarters” in the district.

  After consideration of the parties’ briefing, the Court finds that Flywheel has not established that

  venue would be clearly more convenient in the SDNY.


           I.       APPLICABLE LAW

                “For the convenience of parties and witnesses, in the interest of justice, a district court may

  transfer any civil action to any other district or division where it might have been brought or to

  any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). To determine

  whether venue transfer is appropriate under § 1404(a), the Fifth Circuit has adopted several private

  and public interest factors. In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008)



  1
   The Court will not consider the new evidence that Defendant attached to its Reply Brief. Chrimar Systems, Inc. v.
  Dell, Inc., 2016 WL 9275408 (E.D. Tx. 2016).

                                                        1 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 2 of 11 PageID #: 848



  (“Volkswagen II”). The private interest factors include (1) the availability of compulsory process

  to secure the attendance of witnesses; (2) the cost of attendance for willing witnesses; (3) the

  relative ease of access to sources of proof; and (4) all other practical problems that make trial of a

  case easy, expeditious, and inexpensive. Id. The public interest factors include (1) the

  administrative difficulties flowing from court congestion; (2) the local interest in having localized

  interests decided at home; (3) the familiarity of the forum with the law that will govern the case;

  and (4) the avoidance of unnecessary problems of conflict of laws. Id.

         A plaintiff’s choice of venue is not an express factor in the analysis. Seven Networks, LLC

  v. Google LLC, 2:17-CV-00442-JRG, 2018 U.S. Dist. LEXIS 146375, at *8 (citing Volkswagen

  II, 545 F.3d at 315). However, a moving defendant must demonstrate that the proposed venue is

  clearly more convenient that the original venue. Id. (citing Volkswagen II, 545 F.3d at 315). By

  applying this heightened standard, the plaintiff’s choice of forum is given the appropriate

  deference. Id. (citing Volkswagen II, 545 F.3d at 315).

         Motions to transfer venue “are to be decided based on ‘the situation which existed when

  suit was instituted.’” Evolutionary Intelligence, LLC v. Apple, Inc., Case No. 6:12-cv-00783, 2013

  U.S. Dist. LEXIS 187467, *11 (E.D. Tex. Aug. 27, 2013) (quoting In re EMC Corp., 501 Fed.

  Appx. 973, 976 (Fed. Cir. 2013) (quoting Hoffman v. Blaski, 363 U.S. 335, 343 (1960))). However,

  the analysis may consider circumstances that were “apparent at the time the suit was filed.” In re

  EMC Corp., 501 Fed. Appx. at 976.

         “‘A district court should assess the relevance and materiality of the information the witness

  may provide’ and where a party has ‘identified witnesses relevant to [the] issues [present in a case],

  [] the identification of those witnesses weighs in favor of [the identifying party].’” Seven Networks,

  2018 U.S. Dist. LEXIS 146375, at *8 (quoting In re Genentech, Inc., 566 F.3d 1338, 1344 (Fed.



                                                  2 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 3 of 11 PageID #: 849



  Cir. 2009)). “[T]o properly analyze convenience, specific witnesses should be identified with, at a

  minimum, a general statement providing the expected relevant and material information to the

  litigation at hand.” Realtime Data, LLC v. Rackspace US, Inc., 2017 WL 772653, at *10 (E.D.

  Tex. Feb. 28, 2017).


      II.      ANALYSIS

            As an initial matter, the Court notes that this case could have been brought in the S.D.N.Y.

  Peloton does not contest this point. (Dkt. No. 25 at 2.) Accordingly, the Court focuses its analysis

  on the convenience factors to see whether SDNY is a clearly more convenient forum than EDTX.

            The parties do not argue that either “the avoidance of unnecessary problems of conflict of

  laws” or the “familiarity of the forum with the law that will govern the case” factors weigh one

  way or the other. (Dkt. No. 17 at 14; see Dkt. No. 25 at 11–15 (providing no discussion of these

  factors when addressing the public interest factors).) The Court therefore finds these factors to be

  neutral. The Court will address each of the remaining public and private interest factors below.


               a. The availability of compulsory process to secure the attendance of witnesses

            This factor is directed towards unwilling third-party witnesses. Seven Networks, 2018 WL

  4026760, at *7 (citing Volkswagen II, 545 F.3d at 316). Flywheel identifies Yu Feng 2 and

  Christopher Sira, who were inventors of the asserted patents. (Dkt. No. 17 at 8; U.S. Pat. No.

  9,174,085 at [72]; U.S. Pat. No. 9,233,276 at [72].) However, Feng is a party witness as he

  currently serves as Peloton’s Chief Technology Officer. (Dkt. No. 25 at 7 (citing Foley Decl. at ¶

  4).) Further, Sira is willing to attend the trial, making compulsory process unnecessary for him.

  (Id. (citing Dkt. No. 25-6 at ¶ 4).) Accordingly, the Court concludes that Feng and Sira would be


  2
   The parties discuss a Yu Feng and a Yony Feng, but it appears that both of these names are referring to the same
  person.

                                                        3 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 4 of 11 PageID #: 850



  more appropriately considered under other factors and that they do not provide support for this

  factor.

            Flywheel also identifies Eric Villency and Joseph Coffey of the Villency Design Group

  (hereinafter “VDG”) as potential witnesses. (Dkt. No. 17 at 9.) However, the Court concludes that

  Villency and Coffey do not provide any support for a transfer to SDNY.

            VR Optics, LLC., a company owned by Villency and Coffey, is currently asserting U.S.

  Patent No. 6,902,513 (hereinafter “’513 Patent”) against Peloton in SDNY, 3 and Peloton filed a

  third-party complaint in that action against Villency, Coffey, and VDG, which is another company

  owned by Villency and Coffey. VR Optics, Dkt. No. 57 at 1–2. VR Optics, LLC purchased the

  ’513 Patent and then sued Peloton for infringement in VR Optics. VR Optics, Dkt. No. 1 at ¶ 8

  (stating within VR Optics’ Complaint that “VR Optics purchased the ‘513 patent from

  Microsoft. . . .”).

            Flywheel states that “Villency and Coffey were involved in the development of the Peloton

  bike, and Peloton has alleged that their design firm [VDG] represented that Peloton’s bike did not

  infringe certain prior art patents closely related to the Asserted Patents.” (Dkt. No. 17 at 9.)

  Flywheel asserts that Villency and Coffey will testify about “technology at the heart of the asserted

  patents” and its relationship to the prior art. (Dkt. No. 28 at 3.) Flywheel asserts that the ’513 Patent

  is one of those prior art patents and that the patent is closely related to the technology at issue in

  this case. (Id.) Peloton argues that VDG “was involved solely in the design of the physical Peloton

  bike” and “had zero involvement with any of the patented technology at issue in this case.” (Dkt.

  No. 25 at 7.)




  3
   VR Optics, LLC v. Peloton Interactive, Inc., 1:16-cv-06392 (S.D.N.Y.). The Court will refer to this case as “VR
  Optics.”

                                                        4 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 5 of 11 PageID #: 851



           The Court concludes that Flywheel has failed to show that Villency and Coffey will provide

  information that has any significant relevance to this case. While Flywheel asserts that it intends

  to call Villency and Coffey to testify about “technology at the heart of the asserted patents” and its

  relationship to the prior art, Flywheel does not explain how the technology that Villency and

  Coffey may testify about is at the heart of the asserted patents. (Dkt. No. 28 at 3.) This is a

  conclusory statement that is contradicted by the patents themselves—the claims of the asserted

  patents are largely directed to methods for providing live and archived cycling classes to remote

  users, focusing on telecommunications and the management of data rather than any aspects of the

  physical bike. Peloton has asserted that Villency and Coffey were only involved in the design of

  the physical Peloton bike, and Flywheel has not persuasively rebutted that assertion.

           In the VR Optics case, Peloton alleged that (1) VDG represented and warranted that

  Peloton’s bike did not infringe upon any patent rights of others and (2) VDG should therefore

  indemnify Peloton for the infringement claims based on the ’513 Patent. (Dkt. No. 17 at 3–4 (citing

  Dkt. No. 17-5 at ¶ 46; VR Optics, Dkt. No. 42 at ¶ 46 (citing language from a Design, Development

  and Manufacturing Agreement between VDG and Peloton that “the Bike Intellectual Property does

  not and will not infringe upon the rights of any third party.”)). While Flywheel points to those

  allegations made by Peloton for support, none of those alleged representations show that VDG’s

  owners, Villency and Coffey, will be able to provide testimony with any significant relevance to

  this case, which involves entirely different patents. 4

           Flywheel does not specify Villency’s or Coffey’s anticipated testimony other than to say

  that they will talk about the technology generally. However, “[p]rior art inventors, while

  theoretically relevant, rarely testify, and their locations should be given little weight.” Affinity Labs


  4
    Peloton was asserting that VDG was responsible for incorporating the placement and design of a tablet into the
  structure of the stationary bike and that the stationary bike was part of the allegedly infringing system in that case.

                                                           5 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 6 of 11 PageID #: 852



  of Texas v. Samsung Elecs. Co., 968 F. Supp. 2d 852, 857 (E.D. Tex. 2013) (citing PersonalWeb

  Techs., LLC v. NEC Corp. of Amer., Inc., 2013 WL 9600333, at *8 n.13 (E.D. Tex. Mar. 21,

  2013)). Here, Villency and Coffey were not even inventors of the other patent—their company,

  VR Optics, was assigned the patents. Thus, Villency and Coffey appear to have even less relevance

  to these patents than the inventor would. Because the parties have not identified any other

  witnesses that should be considered under this factor, the Court concludes that this factor is neutral.


              b. The cost of attendance for willing witnesses.

          When considering this factor, the court should consider all potential material and relevant

  witnesses. Seven Networks, 2018 WL 4026760, at *9. However, “[t]his factor primarily concerns

  the convenience of nonparty witnesses,” and “the convenience of party witnesses is given little

  weight.” Id. (quoting USPG Portfolio Two, LLC v. John Hancock Real Estate Fin., Inc., No. 3:10-

  CV-2466-D, 2011 WL 1103372, at *4 (N.D. Tex. Mar. 25, 2011)).


                      i. Willing nonparty witnesses

          Because Christopher Sira is a willing nonparty witness (Dkt. No. 25-6 at ¶ 4), he is

  appropriately considered under this factor. Flywheel asserts that Sira resides in the New York City

  Metropolitan Area. (Dkt. No. 17 (citing Dkt. No. 17-8 at 3) (showing Sira as having a New York

  City address on an application data sheet for the asserted patents)). Flywheel asserts that Sira “is

  likely to have relevant information regarding the development and prosecution of the Asserted

  Patents. . . .” (Id. at 8.) Sira would have to travel a much greater distance if the trial took place in

  EDTX instead of SDNY, suggesting that SDNY would be more convenient for him.

          Peloton argues that a trial in EDTX would be more convenient than SDNY for Hans S.

  Woolley. (Dkt. No. 25 at 9.) Woolley is a nonparty witness as he states that he is not an employee

  of Peloton, and he is another named inventor on the patents-in-suit. (Dkt. No. 25-7 at ¶¶ 2–3.)

                                                  6 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 7 of 11 PageID #: 853



  Peloton provides a declaration from Woolley, which states that “because of my residence in Los

  Angeles, attending trial in Eastern District of Texas would be more convenient for me than the

  Southern District of New York.” (Id. at ¶¶ 4, 6.) Accordingly, the inconvenience of a trial in SDNY

  to Woolley weighs against transfer.

                     ii. Willing party witnesses

          Where the vast number of a defendant’s employees, including those that were responsible

  for projects related to the accused products, work in the proposed venue, the Federal Circuit

  determined that this fact supported transfer. In re Google Inc., No. 2017-107, 2017 WL 977038,

  at *3 (Fed. Cir. Feb. 23, 2017). Here, Flywheel states that all of its employees responsible for the

  design, development, testing, marketing, and sales of the accused product work and reside in the

  SDNY and surrounding communities. (Dkt. No. 17 at 7 (citing Cohen Decl. at ¶¶ 4–5, 8–10).)

  However, Peloton has shown that less than 8% of Flywheel’s employees actually work in the

  SDNY, and Flywheel does not identify any specific employee that they will have testify. This

  failure limits the weight that should be given to this factor—without specific people and locations

  identified, the Court cannot fully analyze the convenience in one forum versus another. Seven

  Networks, 2018 WL 4026760, at *5 (quoting Oyster Optics, LLC v. Coriant Am. Inc., No. 2:16-

  cv-1302, 2017 WL 4225202, at *6 (E.D. Tex. Sept. 22, 2017)). Further, “the convenience of party

  witnesses is given little weight.” Id. at *9.

          Flywheel also asserts that most of Peloton’s employees involved in the production of their

  competing product are also located in or near SDNY based on representations made by Peloton in

  2016 that its operations were based in New York. (Id. (citing Dkt. No. 27-3 at 2–3, 8).) However,

  this representation does not apply two years later, especially since Peloton had opened a new




                                                  7 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 8 of 11 PageID #: 854



  headquarters in Texas before the lawsuit was commenced. (Dkt. No. 25 (citing Dkt. No. 25-3 at ¶

  5).) Accordingly, Peloton’s 2016 representations provide negligible support for this factor.

          Flywheel’s arguments with respect to Yu Feng fit within this factor as he is a party witness

  for Peloton. (Dkt. No. 25-2 at ¶ 4.) Flywheel argues that Feng is “likely to have relevant

  information regarding the development and prosecution of the Asserted Patents, and Flywheel

  expects to seek [his] testimony. . . .” (Dkt. No. 17.) Since Feng has declared his preference for a

  trial in this district, he adds little support for transfer under this factor.

          Both parties have shown inconvenience to a willing nonparty witness that supports their

  positions under this factor, and the overall amount of inconvenience will be approximately the

  same in either venue with respect to those willing nonparty witnesses. However, the showing with

  regard to willing party witnesses weighs in favor of transfer but that factor does not weigh heavily

  in the analysis.


              c. The relative ease of access to sources of proof.

          This is an action between competitors, both of which have extensive relevant documents.

  Flywheel argues that “all of its documents that are likely to be most relevant to this action are

  located in the Southern District of New York.” (Dkt. No. 17 at 10.). Similarly, Peloton points to

  its second headquarters in this district. The purpose of §1404 is not to transfer the convenience

  from one party to the other. Flywheel has not established that the sources of proof are clearly more

  accessible to the SDNY.


              d. Other practical problems that make trial of a case easy, expeditious, and
                 inexpensive.




                                                     8 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 9 of 11 PageID #: 855



         Flywheel argues that two infringement lawsuits have already been filed against Peloton in

  SDNY. (Dkt. No. 17 at 11.) These two cases are Icon Health & Fitness, Inc. v. Peloton Interactive,

  Inc., 16-CV-8303 (S.D.N.Y.) and the VR Optics case referenced above.

         “[T]he existence of multiple lawsuits involving the same issues is a paramount

  consideration when determining whether a transfer is in the interest of justice.” In re Volkswagen

  of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009). “[T]o permit a situation in which two cases

  involving precisely the same issues are simultaneously pending in different District Courts leads

  to the wastefulness of time, energy and money that § 1404(a) was designed to prevent.” Id.

  (quoting Continental Grain Co. v. The FBL-585, 364 U.S. 19, 26 (1960)).

         Neither Icon Health nor VR Optics provides any support for transferring this case to SDNY.

  Neither case had anything to do with the Peloton patents asserted here. Peloton was merely

  defending against claims involving other competitors. Nor was Flywheel a party to those cases.

  Thus, the SDNY is not familiar with the patents being asserted here and no risk of contradictory

  decisions exists if this Motion to Transfer is denied. Furthermore, SDNY is a large district, and

  there is no guarantee that this case would be presented to the same judge that is presiding over the

  VR Optics case. The identification of one case involving stationary bikes in that district does not

  provide support for a transfer. The Court therefore concludes that this factor is neutral.


             e. Administrative difficulties flowing from court congestion.

         This factor weighs against transferring the case. “The relevant inquiry under this factor is

  ‘[t]he speed with which a case can come to trial and be resolved . . . .’” Seven Networks, 2018 WL

  4026760, at *14 (quoting Genentech, 566 F.3d at 1347).

         Peloton shows that the average length of time between filing and trial in EDTX is 10.6

  months less than it is in SDNY. (Dkt. No. 25 at 11–12 (citing Federal Judicial Caseload Statistics


                                                 9 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 10 of 11 PageID #: 856



  2018 Tables, Table C-5 (Mar. 31, 2018), available at: http://www.uscourts.gov/federal-judicial-

  caseload-statistics-2018-tables).) Flywheel does not attempt to rebut Peloton’s argument in

  Flywheel’s Reply. Because the statistics show that a trial would likely occur more than 10 months

  earlier if the case proceeds in EDTX, this factor weighs against a transfer. Peloton further argues

  that this case involves competitors, increasing the importance of this factor due to the increased

  harm from delay of trial.


             f. Local interest in having localized interests decided at home.

          “The Court must also consider local interest in the litigation because ‘[j]ury duty is a

  burden that ought not to be imposed upon the people of a community which has no relation to the

  litigation.’” Mears Techs., Inc. v. Finisar Corp., No. 2:13-CV-376-JRG, 2014 WL 1652603, at *4

  (E.D. Tex. Apr. 24, 2014) (quoting In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir. 2004)

  (“Volkswagen I”)). This Court has found the localized interest factor to be neutral in past cases

  where this venue and the proposed venue both possessed a localized interest in the case. Seven

  Networks, 2018 WL 4026760, at *14 (Aug. 15, 2018); Realtime Adaptive Streaming LLC v.

  Amazon.com, Inc., 2018 WL 4444097, *8 (E.D. Tex. 2018); Parthenon Unified Memory

  Architecture LLC v. Apple Inc., No. 2:15-CV-00621-JRG-RSP, 2016 WL 4196663, at *6 (E.D.

  Tex. Aug. 9, 2016); Mears, 2014 WL 1652603, at *4 (Apr. 24, 2014).

         SDNY has a local interest in the case. Flywheel argues that SDNY is where both parties

  were founded, where both parties are headquartered, and where the design of the accused and

  patent practicing products were designed and developed. However, the Court disagrees with

  Flywheel’s assertion that the EDTX has no particularized interest in this controversy. Peloton has

  shown that “Peloton headquarters has been open and hiring employees in Plano since June 2018,

  three months before the Complaint in this case was filed.” (Dkt. No. 25 at 13 (Olson Decl. ¶ 5).)


                                               10 / 11
Case 2:18-cv-00390-RWS-RSP Document 59 Filed 05/30/19 Page 11 of 11 PageID #: 857



  Based the opening of that facility, it was apparent at that time the suit was instituted that a large

  number of employees would be hired in that location. Peloton had 135 employees in its Plano

  headquarters on November 29, 2018 (Dkt. No. 25-3 at 12), and it likely had a large number of

  employees on September 12, 2018 when this case was filed. Further, Peloton points out that

  .“Peloton has also had a showroom in Plano since March 2018, has seven showrooms throughout

  Texas, and has thousands of members in Texas, including 6,000 in this district alone.” (Id. at 12

  (Olson Decl. ¶ 8–9).) This evidences a local interest in the EDTX, as well.

            Because both districts have local interests in this case, this factor is neutral.


     III.       CONCLUSION

            Considering all of the evidence in the record, Flywheel has failed to show that trial in the

  SDNY would be clearly more convenient. Accordingly, the Court DENIES Defendant Flywheel

  Sports, Inc.’s Motion to Transfer Pursuant to 28 U.S.C. § 1404(a). (Dkt. No. 17.)
           SIGNED this 3rd day of January, 2012.
            SIGNED this 30th day of May, 2019.




                                                              ____________________________________
                                                              ROY S. PAYNE
                                                              UNITED STATES MAGISTRATE JUDGE




                                                    11 / 11
EXHIBIT 65
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 VR OPTICS, LLC,
                                                             Civil No. 16-6392 (JPO)
      Plaintiff,

 v.
                                                       PLAINTIFF VR OPTICS, LLC’S
 PELOTON INTERACTIVE, INC., a Delaware               SUPPLEMENTAL INFRINGEMENT
 Corporation,                                                CONTENTIONS

      Defendant.

 ______________________________________

 PELOTON INTERACTIVE, INC.,

      Third-Party Plaintiff,

 v.

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY and JOSEPH COFFEY,

      Third-Party Defendants.


       Pursuant to Local Patent Rule 6 of the U.S. District Court for the Southern District of New

York, Plaintiff VR Optics, LLC (“VRO”) hereby submits its Supplemental Disclosure of Asserted

Claims and Infringement Contentions to Defendant Peloton Interactive, Inc. (“Peloton”). VRO’s

disclosures demonstrate infringement with respect to certain claims and certain Accused

Instrumentalities; however, VRO reserves the right to identify additional claims and additional

accused instrumentalities as further investigation or discovery may warrant. VRO notes that this

analysis is necessarily preliminary for reasons including that discovery is ongoing and no claim

construction order has been issued. Further, VRO expects to present expert testimony in support

of its infringement contentions at a later time and date in accordance with the Case Management
Plan and Scheduling Order. Accordingly, VRO expressly reserves its right to further supplement

or amend its infringement contentions based upon further information obtained during the

discovery process, claim construction, or from further analysis.

I.     DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS

       A.      Infringed Claims

       VRO alleges infringement of the following claims of U.S. Patent No. 6,902,513 (“the ’513

Patent”): 1, 2, 3, 4, 5, 6, 12, 13, 15, 16, 17, 18, and 19. Peloton directly infringes the ‘513 Patent

under 35 U.S.C. § 271(a) by making, using, selling and/or offering for sale the Accused

Instrumentalities. Peloton indirectly infringes the ’513 Patent under 35 U.S.C. § 271(b) by

knowingly inducing its customers and/or end users to commit direct infringement when the

customers use the Accused Instrumentalities. Peloton provides extensive instructions and support

for the operation of the Accused Instrumentalities. Peloton also induces infringement through, for

example, subscription agreements and/or licenses, advertisements, marketing materials, and/or

manuals. Peloton contributorily infringes the ’513 Patent under 35 U.S.C. § 271(c) offering for

sale, selling, and/or importing in the United States the Accused Instrumentalities that constitute

material components of the claimed inventions having no substantial noninfringing uses. Peloton’s

customers and/or end users commit direct infringement when they use the Accused

Instrumentalities.

       B.      Accused Instrumentalities

       Based upon information presently available to it, VRO identifies the following Accused

Instrumentalities with respect to each of the asserted claims:

       (a) any of Peloton’s fitness equipment, past or present, including the Peloton Bike (or

Cycle) and the Peloton Tread;




                                                  2
       (b) Peloton’s system that enables the Peloton Bike (or Cycle) to (i) communicate with other

Peloton Bikes (or Cycles) and (ii) display “live” classes, “on-demand” classes, and “scenic rides;”

and

       (c) Peloton’s system that enables the Peloton Tread to (i) communicate with other Peloton

Treads and (ii) display “live classes” and “on-demand” classes.

       C.      Claim Charts

       VRO’s supplemental claim charts relating the Accused Instrumentalities to the Asserted

Claims are provided as Exhibits A and B. Exhibit A is VRO’s claim chart relating to the Peloton

Bike (or cycle) and Exhibit B is VRO’s claim chart relating to the Peloton Tread.

       D.      Doctrine of Equivalents

       VRO alleges that Defendant literally infringes all claims identified above. To the extent

that Defendant alleges that a claim element is not present in the Accused Instrumentalities, VRO

contends that the Accused Instrumentalities also meet each element under the doctrine of

equivalents. More specifically, in its investigation and analysis of the Accused Instrumentalities,

VRO did not identify any differences, either substantial or otherwise, between the elements of the

’513 Patent and the corresponding features of the Accused Instrumentalities, as set forth in Exhibits

A and B. In each instance, the identified features of the Accused Instrumentalities perform

substantially the same function in substantially the same way to achieve substantially the same

result as the corresponding claim elements.




                                                 3
Dated: October 1, 2018       Respectfully submitted,




                             By:   /s/ Michael D. Gannon
                                   Leif R. Sigmond, Jr
                                   E-mail: lsigmond@bakerlaw.com
                                   Michael D. Gannon
                                   (admitted pro hac vice)
                                   E-mail: mgannon@bakerlaw.com
                                   Jennifer M. Kurcz
                                   (admitted pro hac vice)
                                   E-mail: jkurcz@bakerlaw.com
                                   BAKER & HOSTETLER LLP
                                   191 North Wacker Drive
                                   Suite 3100
                                   Chicago, IL 60606-1901
                                   T +1.312.416.6200
                                   F +1.312.416.6201

                                   Paul S. Doherty III, Esq.
                                   pdoherty@hdrbb.com
                                   Mark Allan Berman, Esq.
                                   mberman@hdrbb.com
                                   HARTMANN DOHERTY ROSA
                                   BERMAN & BULBULIA LLC
                                   666 Fifth Avenue 28th Floor
                                   New York, NY 10103
                                   212-344-4619
                                   Fax: 201-441-9435

                             Attorneys for Plaintiff VR Optics, LLC




                         4
                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Plaintiff VR Optics, LLC’s Supplemental

Infringement Contentions was served upon the following via email on October 1, 2018:


                             Steven G. Schortgen
                             Jennifer Klein Ayers
                             Galyn Gafford
                             Robert E. Hough II
                             Sheppard, Mullin, Richter & Hampton LLP
                             2200 Ross Avenue, 24th Floor
                             Dallas, TX 75201-6776
                             SSchortgen@SheppardMullin.com
                             JAyers@SheppardMullin.com
                             GGafford@SheppardMullin.com
                             RHough@SheppardMullin.com

                             Paul W. Garrity
                             Sheppard, Mullin, Richter & Hampton LLP
                             30 Rockefeller Plaza
                             New York, NY 10112
                             PGarrity@SheppardMullin.com

                             Jonathan Hangartner
                             X-Patents APC
                             5670 La Jolla Boulevard
                             La Jolla, CA 92037
                             jon@x-patents.com

                     Attorneys for Defendant Peloton Interactive, Inc.

                                                       /s/ Michael D. Gannon
                                                       Michael D. Gannon




                                               5
EXHIBIT A
Plaintiff VR Optics, LLC (“VR Optics”) provides the following infringement contentions with respect to
infringement by Defendant Peloton Interactive, Inc. (“Peloton” or “Defendant”) of U.S. Patent No. 6,902,513
(“the ‘513 Patent”) in connection with the Accused Instrumentalities.

      This chart demonstrates infringement with respect to certain claims and certain Accused Instrumentalities;

however, VR Optics reserves the right to identify additional claims and additional accused instrumentalities as

further investigation or discovery may warrant. VR Optics further notes that this analysis is necessarily

preliminary for reasons including that fact discovery is ongoing and not complete, Defendant has not produced all

relevant core technical documents, and no claim construction order has been issued. Further, VR Optics expects to

present expert testimony in support of its infringement contentions at a later time and date in accordance with the

procedural schedule. Accordingly, VR Optics expressly reserves its right to supplement and/or amend its

infringement contentions based upon further information obtained during the discovery process, claim

construction, or from further analysis.




                                                          1
Claim                         Accused Instrumentalities

1       A system for          Peloton makes, uses, sells, or offers to sell systems for interactive fitness. The Accused
        interactive fitness   Instrumentalities include a plurality of geographically-separated fitness equipment that is
                              configured to communicate with a server via a wide area network, such as the Internet. The
        comprising:
                              fitness equipment includes at least one operating component, such as a flywheel, belt, or
                              motor. The system includes logic configured to obtain first performance parameters from the
                              at least one operating component, logic configured to communicate the first performance
                              parameters to a remote fitness equipment via the wide-area network and the server, and logic
                              configured to receive second performance parameters communicated from at least one
                              remote fitness equipment. The system also includes a communication interface through
                              which data may be communicated to and from the fitness equipment. The system includes a
                              display, such as a touchscreen display of a tablet, associated with the fitness equipment, and
                              logic configured to drive the display in response to both the first and second performance
                              parameters, such that a performance comparison between the fitness equipment and at least
                              one remote fitness equipment is visually displayed. The system includes a computer program
                              executed by the server to configure the server for coordinating the communication among
                              the plurality of fitness equipment, such that a plurality of the geographically-separated
                              fitness equipment may simulate interactive exercise events.




                                                        2
Claim               Accused Instrumentalities

1(a)    a server;   The Accused Instrumentalities include a server. The server communicates live and on-
                    demand classes to the fitness equipment of end users and/or customers.




                    Complaint, Ex. B at 2.




                                             3
Claim                           Accused Instrumentalities

1(b)    a plurality of          The Accused Instrumentalities include a plurality of geographically separated fitness
        geographically-         equipment configured for communication with the server via a wide-area network. One
                                Peloton bike (or cycle) may be in a customer’s and/or end user’s home, while another may
        separated fitness
                                be in a different customer’s and/or end user’s home. The Peloton bikes communicate with a
        equipment configured    Peloton server via a wide-area network, such as the Internet.
        for communication
        with the server via a
        wide-area network,
        each of the fitness
        equipment
        comprising:             Complaint, Ex. B at 6.




                                                         4
Claim                            Accused Instrumentalities

1(c)    at least one operating   The Peloton bike (or cycle) includes at least one operating component, such as a flywheel,
        component;               belt, or motor. For example, the Peloton bike includes at least a flywheel and a belt drive.




                                 Complaint, Ex. B at 4 (highlighting added).




                                                           5
Complaint, Ex. B at 9 (highlighting added).




                          6
Claim                            Accused Instrumentalities

1(d)    logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 Complaint, Ex. B at 5 (highlighting added).




                                                           7
Claim                           Accused Instrumentalities

1(e)    logic configured to     The Accused Instrumentalities include logic configured to communicate the first
        communicate the first   performance parameters to a remote fitness equipment via the wide area network and the
                                server. The Accused Instrumentalities distribute performance parameters of a customer
        performance
                                and/or end user to the fitness equipment of other customers and/or end users.
        parameters to a
        remote fitness
        equipment via the
        wide-area network
        and the server;




                                Complaint, Ex. B at 2 (highlighting added).




                                                          8
Complaint, Ex. B at 5 (highlighting added).




                          9
Claim                         Accused Instrumentalities

1(f)    logic configured to   The Accused Instrumentalities include logic configured to receive second performance
        receive second        parameters communicated from at least one remote fitness equipment. The Accused
                              Instrumentalities receive performance parameters of other customers and/or end users.
        performance
        parameters
        communicated from
        at least one remote
        fitness equipment;




                              Complaint, Ex. B at 5 (highlighting added).



                                                       10
Claim                         Accused Instrumentalities

1(g)    a communication       The Accused Instrumentalities include a communication interface through which data may
        interface through     be communicated to and from the fitness equipment. The Peloton bike (or cycle) and/or the
                              tablet are able to communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, Bluetooth, ANT+, and
        which data may be
                              ethernet.
        communicated to and
        from the fitness
        equipment;




                              Complaint, Ex. B at 5 (highlighting added).




                              “Technology,” https://www.onepeloton.com/bike.




                                                       11
Claim                          Accused Instrumentalities

1(h)    a display associated   The Peloton bike (or cycle) includes a display associated with the fitness equipment. The
        with the fitness       Peloton bike is associated with a tablet with a touchscreen display.
        equipment; and




                               Complaint, Ex. B at 2 (highlighting added).




                                                        12
Id. at 5.




Id. at 2.




            13
Claim                           Accused Instrumentalities

1(i)    logic configured to     The Accused Instrumentalities include logic configured to drive the display in response to
        drive the display in    both the first and second performance parameters, such that a performance comparison
                                between the fitness equipment and at least one remote fitness equipment is visually
        response to both the
                                displayed. The touchscreen display of the tablet Peloton bike (or cycle) is updated to reflect a
        first and second        customer and/or end user’s performance parameters and the performance parameters of other
        performance             customers and/or end users. The touchscreen display visually displays performance
        parameters, such that   comparisons of the performance parameters of the customer and/or end user and the
        a performance           performance parameters of others, including, for example, through a “leaderboard.”
        comparison between
        the fitness equipment
        and at least one
        remote fitness
        equipment is visually
        displayed; and




                                Complaint, Ex. B at 2, 5 (highlighting added).




                                                          14
Id. at 5 (highlighting added).




                          15
Claim                            Accused Instrumentalities

1(j)    a computer program       The Accused Instrumentalities include a computer program executed by the server to
        executed by the          configure the server for coordinating the communication among the plurality of fitness
                                 equipment, such that a plurality of the geographically-separated fitness equipment may
        server to configure
                                 simulate interactive exercise events. The Peloton server executes a computer program to
        the server for           coordinate communication among the Peloton bikes (or cycles) to simulate interactive
        coordinating the         exercise events.
        communication
        among the plurality
        of fitness equipment,
        such that a plurality
        of the geographically-
        separated fitness
        equipment may
        simulate interactive
        exercise events.




                                 Complaint, Ex. B at 2 (highlighting added), 6.




                                                          16
Id. at 5 (highlighting added).




                          17
Claim                           Accused Instrumentalities

2       The system as           The Accused Instrumentalities include the Peloton bike (or cycle).
        defined in claim 1,
        wherein the fitness
        equipment is one
        selected from the
        group consisting of a
        treadmill, a skiing
        machine, an exercise
        bike, a rowing
        machine, a stepping
        machine, and a
        orbital stepping
        machine.




                                Complaint, Ex. B at 2.




                                                         18
Claim                             Accused Instrumentalities

3       The system as          The Accused Instrumentalities include an LCD touchscreen display of a tablet.
        defined in claim 1,
        wherein the display is
        one selected from the
        group consisting of a
        virtual-reality
        display, an
        augmented-reality
        display, a cathode-ray
        tube, a liquid-crystal
        display, a light-
        emitting diode
        display, and a gas-
        plasma display.



                                  Complaint, Ex. B at 2 (highlighting added).




                                                           19
Claim                           Accused Instrumentalities

4       The system as           The Peloton bike (or cycle) includes at least a flywheel and a belt drive.
        defined in claim 1,
        wherein the at least
        one operating
        component is one
        selected from the
        group consisting of a
        motor, a flywheel, a
        conveyor, a wheel,
        and a magnetic
        arrangement.




                                Complaint, Ex. B at 4 (highlighting added).




                                                          20
Complaint, Ex. B at 9 (highlighting added).




                         21
Claim                           Accused Instrumentalities

5       The system as           The Peloton bike (or cycle) includes logic to download data defining course data for a
        defined in claim 1,     selected course through the communication interface.
        where each fitness
        equipment further
        includes logic to
        download data
        defining course data
        for a selected course
        through the
        communication
        interface.




                                Complaint, Ex. B at 6.




                                                         22
Claim                            Accused Instrumentalities

6       An interactive fitness   Peloton makes, uses, sells, or offers to sell interactive fitness equipment. The Accused
        equipment                Instrumentalities include at least one operating component, such as a flywheel, belt, or
                                 motor, configured to provide an aspect of exercise for a user of the fitness equipment. The
        comprising:
                                 Accused Instrumentalities include logic configured to obtain first performance parameters
                                 from the at least one operating component, logic configured to communicate the first
                                 performance parameters to a remote fitness equipment, logic configured to receive second
                                 performance parameters communicated from the remote fitness equipment. The Accused
                                 Instrumentalities also include a display associated with the fitness equipment, and logic
                                 configured to control the display in response to both the first and second performance
                                 parameters, such that a performance comparison between the fitness equipment and at least
                                 one remote fitness equipment is visually displayed.




                                                          23
Claim                              Accused Instrumentalities

6(a)    at least one operating The Peloton bike (or cycle) includes at least one operating component, such as a flywheel,
        component              belt, or motor. For example, the Peloton bike includes at least a flywheel and a belt drive.
        configured to provide
        an aspect of exercise
        for a user of the
        fitness equipment;




                                   Complaint, Ex. B at 4 (highlighting added).




                                                            24
Complaint, Ex. B at 9 (highlighting added).




                         25
Claim                            Accused Instrumentalities

6(b)    logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 Complaint, Ex. B at 5 (highlighting added).




                                                          26
Claim                           Accused Instrumentalities

6(c)    logic configured to     The Accused Instrumentalities include logic configured to communicate the first
        communicate the first   performance parameters to a remote fitness equipment. The Accused Instrumentalities
                                communicate performance parameters of a customer and/or end user to the fitness equipment
        performance
                                of other customers and/or end users.
        parameters to a
        remote fitness
        equipment;




                                Complaint, Ex. B at 2 (highlighting added).




                                                         27
Claim                         Accused Instrumentalities

6(d)    logic configured to   The Accused Instrumentalities include logic configured to receive second performance
        receive second        parameters communicated from the remote fitness equipment. The Accused Instrumentalities
                              receive performance parameters of other customers and/or end users.
        performance
        parameters
        communicated from
        the remote fitness
        equipment;




                              Complaint, Ex. B at 5 (highlighting added).



                                                       28
Claim                          Accused Instrumentalities

6(e)    a display associated   The Peloton bike (or cycle) includes a display associated with the fitness equipment. The
        with the fitness       Peloton bike is associated with a tablet with a touchscreen display.
        equipment; and




                               Complaint, Ex. B at 2 (highlighting added).




                                                        29
Id. at 5.




Id. at 2.




            30
Claim                            Accused Instrumentalities

6(f)    logic configured to      The Accused Instrumentalities include logic configured to control the display in response to
        control the display in   both the first and second performance parameters, such that a performance comparison
                                 between the fitness equipment and at least one remote fitness equipment is visually
        response to both the
                                 displayed. The touchscreen display of the tablet Peloton bike (or cycle) is updated to reflect a
        first and second         customer and/or end user’s performance parameters and the performance parameters of other
        performance              customers and/or end users. The touchscreen display visually displays performance
        parameters, such that    comparisons of the performance parameters of the customer and/or end user and the
        a performance            performance parameters of others, including, for example, through a “leaderboard.”
        comparison between
        the fitness equipment
        and at least one
        remote fitness
        equipment is visually
        displayed.




                                 Complaint, Ex. B at 2, 5 (highlighting added).




                                                           31
Id. at 5 (highlighting added).




                          32
Claim                          Accused Instrumentalities

12      The interactive        The Accused Instrumentalities include a communication interface through which data may
        fitness equipment as   be communicated to and from the fitness equipment. The Peloton bike (or cycle) and/or the
                               tablet are able to communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, Bluetooth, ANT+, and
        defined in claim 6,
                               ethernet.
        further including a
        communication
        interface.




                               Complaint, Ex. B at 5 (highlighting added).




                               “Technology,” https://www.onepeloton.com/bike.




                                                        33
Claim                             Accused Instrumentalities

13      The interactive           The Accused Instrumentalities include logic configured to control communication with the
        fitness equipment as      remote fitness equipment over a communication link wherein the communication link
                                  includes one selected from the group consisting of: a wireless link, a direct electrical
        defined in claim 12,
                                  connection, a local-area network, and a wide-area network. The communication interface of
        wherein the               a Peloton cycle (or bike) includes logic to control communication with a remote Peloton
        communication             cycle (or bike) over a communication link, such as a link over a wide-area network, such as
        interface includes        the Internet.
        logic configured to
        control
        communication with
        the remote fitness
        equipment over a
        communication link,
        wherein the
        communication link
        includes one selected
        from the group
        consisting of: a
        wireless link, a direct
        electrical connection,
        a local-area network,
        and a wide-area
        network.

                                  Complaint, Ex. B at 5.




                                                           34
Claim                            Accused Instrumentalities

15      The interactive          The communication interface of the Peloton bike (or cycle) is configured to
        fitness equipment as     communicate with another Peloton bike (or cycle) through at least one
        defined in claim 12,     intermediate computer, such as a Peloton computer or third-party computer. A
        wherein the              third-party computer may be, for example, an internet service provider’s
        communication            (ISP’s) computer.
        interface is
        configured to
        communicate with
        the remote fitness
        equipment through at
        least one intermediate
        computer.




                                                      35
Claim                          Accused Instrumentalities

16      The interactive        The Accused Instrumentalities include a microphone and logic for communicating an
        fitness equipment as   audible input to the microphone to a remote fitness equipment in the form of audio data. A
                               Peloton bike (or cycle) includes a microphone and can send audio data to another Peloton
        defined in claim 6,
                               bike (or cycle). For example, audio data may be sent to another Peloton bike (or cycle)
        further including a    during a video chat session.
        microphone and logic
        for communicating an
        audible input to the
        microphone to a
        remote fitness
        equipment in the
        form of audio data.




                               Complaint, Ex. B at 5.




                                                        36
Claim                           Accused Instrumentalities

17      The interactive         The Accused Instrumentalities include speakers and logic for audibly outputting audio data
        fitness equipment as    received from a remote fitness equipment. The Peloton bike (or cycle) includes speakers
                                and/or headphones, which audibly output audio data received from a remote fitness
        defined in claim 6,
                                equipment. For example, audio data may be received from another Peloton bike (or cycle)
        further including a     and audibly output during a video chat session.
        speaker and logic for
        audibly outputting
        audio data received
        from a remote fitness
        equipment.




                                Complaint, Ex. B at 5.




                                                         37
Claim                            Accused Instrumentalities

18      An interactive fitness   Peloton makes, uses, sells, or offers to sell interactive fitness equipment. The Accused
        equipment                Instrumentalities include at least one operating component, such as a flywheel, belt, or
                                 motor, configured to provide an aspect of exercise for a user of the fitness equipment. The
        comprising:
                                 Accused Instrumentalities include logic configured to obtain first performance parameters
                                 from the at least one operating component, a memory for storing course data, and a display.
                                 The Accused Instrumentalities also include at least one element selected from the group
                                 consisting of:
                                 (1) logic configured to control an aspect of the at least one operating component based on
                                 both the first performance parameters and information from stored course data;
                                 (2) logic configured to control the display in response to both the first performance
                                 parameters and information from stored course data;
                                 (3) logic configured to permit a user to select at least one competitive racer, the at least one
                                 competitive racer being defined by data stored in a memory;
                                 (4) a communications interface and logic for controlling the download of course data
                                 through a communication interface;
                                 (5) speech processing logic configured to recognize certain spoken commands and adjust
                                 operating parameters of the fitness equipment in response thereto;
                                 (6) a communications interface and logic for controlling the download and installation of a
                                 software upgrade through a communication interface; and
                                 (7) a heart-rate sensor and logic configured to control the display to display a current
                                 position of a user in a course defined by the course data, the current position of the user
                                 being based upon the first performance parameters, further including logic configured to
                                 control the display to display a simulated competitive racer, wherein the position and speed
                                 of the competitive racer are based upon a combination of the first performance parameters,
                                 an output from the heart-rate sensor, and a target heart rate the user, whereby when the
                                 output from the heart-rate sensor exceeds the target heart rate, the speed of the simulated
                                 competitive racer is less than the speed measured from the first performance parameters and



                                                            38
when the target heart rate exceeds the output from the heart-rate sensor, the speed of the
simulated competitive racer is greater than the speed measured from the first performance
parameters.




                         39
Claim                             Accused Instrumentalities

18(a)   at least one operating The Peloton bike (or cycle) includes at least one operating component, such as a flywheel,
        component              belt, or motor, configured to provide an aspect of exercise for a user of the fitness
        configured to provide equipment. For example, the Peloton bike includes at least a flywheel and a belt drive.
        an aspect of exercise
        for a user of the
        fitness equipment;




                                  Complaint, Ex. B at 4 (highlighting added).




                                                           40
Complaint, Ex. B at 9 (highlighting added).




                         41
Claim                            Accused Instrumentalities

18(b)   logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 Complaint, Ex. B at 5 (highlighting added).




                                                          42
Claim                          Accused Instrumentalities

18(b)   a memory for storing   The Accused Instrumentalities include a memory for storing course data. The Peloton bike
        course data;           (or cycle) is associated with a tablet with a memory.




                               Complaint, Ex. B at 2 (highlighting added).




                                                        43
Id. at 5.




Id. at 2.




            44
Claim                    Accused Instrumentalities

18(c)   a display; and   The Accused Instrumentalities include a display. The Peloton bike (or cycle) includes a
                         display associated with the fitness equipment. The Peloton bike is associated with a tablet
                         with a touchscreen display.




                         Complaint, Ex. B at 2 (highlighting added).




                                                   45
Id. at 5.




Id. at 2.




            46
Claim                             Accused Instrumentalities

18(d)   at least one element      The Accused Instrumentalities include at least:
        selected from the         Logic configured to control the display in response to both first performance parameters and
        group consisting of:      information from stored course data
        (1) logic configured      The Accused Instrumentalities include logic configured to control the display in response to
        to control an aspect      both the first and second performance parameters and information stored from course data.
        of the at least one       The touchscreen display of the tablet Peloton bike (or cycle) is updated to reflect a customer
        operating component       and/or end user’s performance parameters and the performance parameters of other
        based on both the         customers and/or end users. The touchscreen display visually displays performance
                                  comparisons of the performance parameters of the customer and/or end user and the
        first performance         performance parameters of others, including, for example, through a “leaderboard.”
        parameters and
        information from
        stored course data;
        (2) logic configured
        to control the display
        in response to both
        the first performance
        parameters and
        information from
        stored course data;
        (3) logic configured
        to permit a user to
        select at least one
        competitive racer, the
        at least one           Complaint, Ex. B at 2, 5 (highlighting added).
        competitive racer


                                                            47
being defined by data
stored in a memory;
(4) a communications
interface and logic for
controlling the
download of course
data through a
communication
interface;
(5) speech processing
logic configured to
recognize certain
spoken commands
and adjust operating
parameters of the     Id. at 5 (highlighting added).
fitness equipment in
response thereto;     Logic configured to permit a user to select at least one competitive racer, the at least one
                           competitive racer being defined by data stored in a memory
(6) a communications
                           The Accused Instrumentalities include logic configured to permit a user to select at least one
interface and logic for
                           competitive racer, the at least one competitive racer being defined by data stored in a
controlling the            memory. The touchscreen display of the Peloton bike (or cycle) allows a customer and/or
download and               end user to select others to compete with.
installation of a
software upgrade
through a
communication
interface; and



                                                     48
(7) a heart-rate sensor
and logic configured
to control the display
to display a current
position of a user in a
course defined by the
course data, the
current position of the
user being based
upon the first
performance
parameters, further
including logic
configured to control
the display to display    Id. at 2, 5 (highlighting added).
a simulated
competitive racer,        A communications interface and logic for controlling the download of course data through a
                          communication interface
wherein the position
and speed of the          The Accused Instrumentalities include a communications interface through which course
                          data may be downloaded to the fitness equipment. The Peloton bike (or cycle) and/or the
competitive racer are
                          tablet are able to communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, Bluetooth, ANT+, and
based upon a              ethernet.
combination of the
first performance
parameters, an output
from the heart-rate
sensor, and a target
heart rate the user,
whereby when the
output from the heart-

                                                     49
rate sensor exceeds      Complaint, Ex. B at 5 (highlighting added).
the target heart rate,
the speed of the
simulated competitive
racer is less than the
speed measured from
the first performance
parameters and when
the target heart rate    “Technology,” https://www.onepeloton.com/bike.
exceeds the output       A communications interface and logic for controlling the download and installation of a
from the heart-rate      software upgrade through a communication interface
sensor, the speed of     The Accused Instrumentalities include a communications interface and logic for controlling
the simulated            the download and installation of a software upgrade through a communication interface. The
competitive racer is     Peloton bike (or cycle) and/or the associated tablet are able to communicate using IEEE
greater than the speed   802.11 a/b/g/n/ac Wi-Fi, Bluetooth, ANT+, and ethernet.
measured from the
first performance
parameters.




                         Complaint, Ex. B at 5 (highlighting added).




                                                  50
“Technology,” https://www.onepeloton.com/bike. The communications interface controls
the download and installation of software upgrades from at least Peloton.




                        51
Claim                            Accused Instrumentalities

19      The interactive          See claim 18(d).
        fitness equipment as
        defined in claim 18,
        having at least three
        elements selected
        from the group
        consisting of:
        (1) logic configured
        to control an aspect
        of the at least one
        operating component
        based on both the
        first performance
        parameters and
        information from
        stored course data;
        (2) logic configured
        to control the display
        in response to both
        the first performance
        parameters and
        information from
        stored course data;
        (3) logic configured
        to permit a user to


                                                    52
select at least one
competitive racer, the
at least one
competitive racer
being defined by data
stored in a memory;
(4) a communications
interface and logic for
controlling the
download of course
data through a
communication
interface;
(5) speech processing
logic configured to
recognize certain
spoken commands
and adjust operating
parameters of the
fitness equipment in
response thereto;
(6) a communications
interface and logic for
controlling the
download and
installation of a
software upgrade


                          53
through a
communication
interface; and
(7) a heart-rate sensor
and logic configured
to control the display
to display a current
position of a user in a
course defined by the
course data, the
current position of the
user being based
upon the first
performance
parameters, further
including logic
configured to control
the display to display
a simulated
competitive racer,
wherein the position
and speed of the
competitive racer are
based upon a
combination of the
first performance
parameters, an output
from the heart-rate


                          54
sensor, and a target
heart rate the user,
whereby when the
output from the heart-
rate sensor exceeds
the target heart rate,
the speed of the
simulated competitive
racer is less than the
speed measured from
the first performance
parameters and when
the target heart rate
exceeds the output
from the heart-rate
sensor, the speed of
the simulated
competitive racer is
greater than the speed
measured from the
first performance
parameters.




                         55
56
EXHIBIT B
Plaintiff VR Optics, LLC (“VRO”) provides the following supplemental infringement contentions with
respect to infringement by Defendant Peloton Interactive, Inc. (“Peloton” or “Defendant”) of U.S. Patent
No. 6,902,513 (“the ‘513 Patent”) in connection with the Accused Instrumentalities.

        This chart demonstrates infringement with respect to certain claims and certain Accused Instrumentalities;

however, VRO reserves the right to identify additional claims and additional accused instrumentalities as further

investigation or discovery may warrant. VRO further notes that this analysis is necessarily preliminary for reasons

including that the Peloton Tread was publicly announced in January 20181 and is currently available for

reservation,2 fact discovery is ongoing and not complete, Defendant has not produced all relevant core technical

documents (including no documents related to the Peloton Tread), and no claim construction order has been issued.

Further, VRO expects to present expert testimony in support of its infringement contentions at a later time and date

in accordance with the procedural schedule. Accordingly, VRO expressly reserves its right to supplement and/or

amend its infringement contentions based upon further information obtained during the discovery process, claim

construction, or from further analysis.




1
 See Peloton Tread | Introducing The Latest In Total Body Fitness, YouTube (Jan. 9, 2018), https://www.youtube.com/watch?v=pxk88-K9mGQ.
2
 See Peloton Tread Reservation Terms (“We expect the Peloton Tread will be available for purchase and delivery beginning in Fall 2018.”),
https://support.onepeloton.com/hc/en-us/articles/115005750723 (last visited Sept. 24, 2018).


                                                                           1
Claim                         Accused Instrumentalities

1       A system for          Peloton makes, uses, sells, or offers to sell systems for interactive fitness. The Accused
        interactive fitness   Instrumentalities include a plurality of geographically-separated fitness equipment (Peloton
                              Treads) that are configured to communicate with a server via a wide area network, such as
        comprising:
                              the Internet. The fitness equipment includes at least one operating component, such as a
                              flywheel, belt, or motor. The system includes logic configured to obtain first performance
                              parameters from the at least one operating component, logic configured to communicate the
                              first performance parameters to a remote fitness equipment via the wide-area network and
                              the server, and logic configured to receive second performance parameters communicated
                              from at least one remote fitness equipment. The system also includes a communication
                              interface through which data may be communicated to and from the fitness equipment. The
                              system includes a display, such as a touchscreen display of a tablet, associated with the
                              fitness equipment, and logic configured to drive the display in response to both the first and
                              second performance parameters, such that a performance comparison between the fitness
                              equipment and at least one remote fitness equipment is visually displayed. The system
                              includes a computer program executed by the server to configure the server for coordinating
                              the communication among the plurality of fitness equipment, such that a plurality of the
                              geographically-separated fitness equipment may simulate interactive exercise events.




                                                        2
Claim               Accused Instrumentalities

1(a)    a server;   The Accused Instrumentalities include a server. The server communicates live and on-
                    demand classes to the fitness equipment of end users and/or customers.




                                             3
“The Peloton Tread,” https://www.onepeloton.com/tread.




                        4
Claim                           Accused Instrumentalities

1(b)    a plurality of          The Accused Instrumentalities include a plurality of geographically separated fitness
        geographically-         equipment configured for communication with the server via a wide-area network. One
                                Peloton Tread may be in a customer’s and/or end user’s home, while another may be in a
        separated fitness
                                different customer’s and/or end user’s home. The Peloton Treads communicate with a
        equipment configured    Peloton server via a wide-area network, such as the Internet.
        for communication
        with the server via a
        wide-area network,
        each of the fitness
        equipment
        comprising:




                                “The Peloton Tread,” https://www.onepeloton.com/tread.



                                                         5
Claim                            Accused Instrumentalities

1(c)    at least one operating   The Peloton Tread includes at least one operating component, such as a belt or motor. For
        component;               example, the Peloton Tread includes at least a drive belt.




                                 “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                 the “Gallery” link).




                                                          6
Claim                            Accused Instrumentalities

1(d)    logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 “The Peloton Tread,” https://www.onepeloton.com/tread.




                                                           7
The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                         8
Claim                           Accused Instrumentalities

1(e)    logic configured to     The Accused Instrumentalities include logic configured to communicate the first
        communicate the first   performance parameters to a remote fitness equipment via the wide area network and the
                                server. The Accused Instrumentalities distribute performance parameters of a customer
        performance
                                and/or end user to the fitness equipment of other customers and/or end users.
        parameters to a
        remote fitness
        equipment via the
        wide-area network
        and the server;




                                “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                                                         9
Claim                         Accused Instrumentalities

1(f)    logic configured to   The Accused Instrumentalities include logic configured to receive second performance
        receive second        parameters communicated from at least one remote fitness equipment. The Accused
                              Instrumentalities receive performance parameters of other customers and/or end users.
        performance
        parameters
        communicated from
        at least one remote
        fitness equipment;




                              “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                                                       10
Claim                         Accused Instrumentalities

1(g)    a communication       The Accused Instrumentalities include a communication interface through which data may
        interface through     be communicated to and from the fitness equipment. The Peloton Tread and/or the tablet are
                              able to communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, ANT+, Bluetooth, and ethernet.
        which data may be
        communicated to and
        from the fitness
        equipment;




                              “Technology,” https://www.onepeloton.com/tread/preorder.




                                                       11
Claim                          Accused Instrumentalities

1(h)    a display associated   The Peloton Tread includes a display associated with the fitness equipment. The Peloton
        with the fitness       Tread includes a tablet with a touchscreen display.
        equipment; and




                               “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                               the “Gallery” link).




                                                        12
“The Peloton Tread,” https://www.onepeloton.com/tread.




“Technology,” https://www.onepeloton.com/tread/preorder.




                        13
Claim                           Accused Instrumentalities

1(i)    logic configured to     The Accused Instrumentalities include logic configured to drive the display in response to
        drive the display in    both the first and second performance parameters, such that a performance comparison
                                between the fitness equipment and at least one remote fitness equipment is visually
        response to both the
                                displayed. The touchscreen display of the tablet of the Peloton Tread is updated to reflect a
        first and second        customer and/or end user’s performance parameters and the performance parameters of other
        performance             customers and/or end users. The touchscreen display visually displays performance
        parameters, such that   comparisons of the performance parameters of the customer and/or end user and the
        a performance           performance parameters of others, including, for example, through a “leaderboard.”
        comparison between
        the fitness equipment
        and at least one
        remote fitness
        equipment is visually
        displayed; and




                                                         14
“The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                        15
Claim                            Accused Instrumentalities

1(j)    a computer program       The Accused Instrumentalities include a computer program executed by the server to
        executed by the          configure the server for coordinating the communication among the plurality of fitness
                                 equipment, such that a plurality of the geographically-separated fitness equipment may
        server to configure
                                 simulate interactive exercise events. The Peloton server executes a computer program to
        the server for           coordinate communication among the Peloton Treads to simulate interactive exercise events.
        coordinating the
        communication
        among the plurality
        of fitness equipment,
        such that a plurality
        of the geographically-
        separated fitness
        equipment may
        simulate interactive
        exercise events.




                                                         16
“The Peloton Tread,” https://www.onepeloton.com/tread.




                        17
Claim                           Accused Instrumentalities

2       The system as           The Accused Instrumentalities include the Peloton Tread—a treadmill.
        defined in claim 1,
        wherein the fitness
        equipment is one
        selected from the
        group consisting of a
        treadmill, a skiing
        machine, an exercise
        bike, a rowing
        machine, a stepping
        machine, and a
        orbital stepping
        machine.




                                “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                the “Gallery” link).




                                                        18
Claim                             Accused Instrumentalities

3       The system as          The Peloton Tread includes an LCD touchscreen display of a tablet.
        defined in claim 1,
        wherein the display is
        one selected from the
        group consisting of a
        virtual-reality
        display, an
        augmented-reality
        display, a cathode-ray
        tube, a liquid-crystal
        display, a light-
        emitting diode
        display, and a gas-
        plasma display.




                                  “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                  the “Gallery” link).




                                                          19
Claim                           Accused Instrumentalities

4       The system as           The Peloton Tread includes at least a motor and a belt.
        defined in claim 1,
        wherein the at least
        one operating
        component is one
        selected from the
        group consisting of a
        motor, a flywheel, a
        conveyor, a wheel,
        and a magnetic
        arrangement.




                                “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                the “Gallery” link).




                                                         20
Claim                           Accused Instrumentalities

5       The system as           The Peloton Tread includes logic to download data defining course data for a selected course
        defined in claim 1,     through the communication interface.
        where each fitness
        equipment further
        includes logic to
        download data
        defining course data
        for a selected course
        through the
        communication
        interface.




                                “Peloton Tread,” https://www.onepeloton.com/tread/preorder (select the “Gallery” link).




                                                         21
22
“The Peloton Tread,” https://www.onepeloton.com/tread.




“Technology,” https://www.onepeloton.com/tread/preorder.


                        23
Claim                            Accused Instrumentalities

6       An interactive fitness   Peloton makes, uses, sells, or offers to sell interactive fitness equipment such as the Peloton
        equipment                Tread. The Accused Instrumentalities include at least one operating component, such as a
                                 flywheel, belt, or motor, configured to provide an aspect of exercise for a user of the fitness
        comprising:
                                 equipment. The Accused Instrumentalities include logic configured to obtain first
                                 performance parameters from the at least one operating component, logic configured to
                                 communicate the first performance parameters to a remote fitness equipment, logic
                                 configured to receive second performance parameters communicated from the remote fitness
                                 equipment. The Accused Instrumentalities also include a display associated with the fitness
                                 equipment, and logic configured to control the display in response to both the first and
                                 second performance parameters, such that a performance comparison between the fitness
                                 equipment and at least one remote fitness equipment is visually displayed.




                                                           24
Claim                             Accused Instrumentalities

6(a)    at least one operating The Peloton Tread includes at least one operating component, such as a belt or motor. For
        component              example, the Peloton Tread includes at least a belt.
        configured to provide
        an aspect of exercise
        for a user of the
        fitness equipment;




                                  “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                  the “Gallery” link).




                                                          25
Claim                            Accused Instrumentalities

6(b)    logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 “The Peloton Tread,” https://www.onepeloton.com/tread.




                                                          26
The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                        27
Claim                           Accused Instrumentalities

6(c)    logic configured to     The Accused Instrumentalities include logic configured to communicate the first
        communicate the first   performance parameters to a remote fitness equipment. The Accused Instrumentalities
                                communicate performance parameters of a customer and/or end user to the fitness equipment
        performance
                                of other customers and/or end users.
        parameters to a
        remote fitness
        equipment;




                                “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                                                        28
Claim                         Accused Instrumentalities

6(d)    logic configured to   The Accused Instrumentalities include logic configured to receive second performance
        receive second        parameters communicated from the remote fitness equipment. The Accused Instrumentalities
                              receive performance parameters of other customers and/or end users.
        performance
        parameters
        communicated from
        the remote fitness
        equipment;




                              “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                                                      29
Claim                          Accused Instrumentalities

6(e)    a display associated   The Peloton Tread includes a display associated with the fitness equipment. The Peloton
        with the fitness       Tread is associated with a tablet with a touchscreen display.
        equipment; and




                               “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                               the “Gallery” link).




                                                        30
Claim                            Accused Instrumentalities

6(f)    logic configured to      The Accused Instrumentalities include logic configured to control the display in response to
        control the display in   both the first and second performance parameters, such that a performance comparison
                                 between the fitness equipment and at least one remote fitness equipment is visually
        response to both the
                                 displayed. The touchscreen display of the tablet Peloton Tread is updated to reflect a
        first and second         customer and/or end user’s performance parameters and the performance parameters of other
        performance              customers and/or end users. The touchscreen display visually displays performance
        parameters, such that    comparisons of the performance parameters of the customer and/or end user and the
        a performance            performance parameters of others, including, for example, through a “leaderboard.”
        comparison between
        the fitness equipment
        and at least one
        remote fitness
        equipment is visually
        displayed.




                                                          31
“The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                        32
Claim                          Accused Instrumentalities

12      The interactive        The Accused Instrumentalities include a communication interface through which data may
        fitness equipment as   be communicated to and from the fitness equipment. The Peloton Tread is are able to
                               communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, ANT+, Bluetooth, and ethernet.
        defined in claim 6,
        further including a
        communication
        interface.




                               “Technology,” https://www.onepeloton.com/tread/preorder.




                                                       33
Claim                             Accused Instrumentalities

13      The interactive           The Accused Instrumentalities include logic configured to control communication with the
        fitness equipment as      remote fitness equipment over a communication link wherein the communication link
                                  includes one selected from the group consisting of: a wireless link, a direct electrical
        defined in claim 12,
                                  connection, a local-area network, and a wide-area network. The communication interface of
        wherein the               a Peloton Tread includes logic to control communication with a remote Peloton Tread over a
        communication             communication link, such as a link over a wide-area network, such as the Internet.
        interface includes
        logic configured to
        control
        communication with
        the remote fitness
        equipment over a
        communication link,
        wherein the
        communication link
        includes one selected     “Technology,” https://www.onepeloton.com/tread/preorder.
        from the group
        consisting of: a
        wireless link, a direct
        electrical connection,
        a local-area network,
        and a wide-area
        network.




                                                          34
“The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                        35
Claim                            Accused Instrumentalities

15      The interactive          The communication interface of the Peloton Tread is configured to communicate with
        fitness equipment as     another Peloton Tread through at least one intermediate computer, such as a Peloton
                                 computer or third-party computer. A third-party computer may be, for example, an internet
        defined in claim 12,
                                 service provider’s (ISP’s) computer.
        wherein the
        communication
        interface is
        configured to
        communicate with
        the remote fitness
        equipment through at
        least one intermediate
        computer.




                                                          36
Claim                      Accused Instrumentalities

16      The interactive    The Accused Instrumentalities include a microphone and logic for communicating an audible input
        fitness            to the microphone to a remote fitness equipment in the form of audio data. A Peloton Tread includes
                           a microphone and can send audio data to another Peloton Tread. For example, audio data may be
        equipment as
                           sent to another Peloton Tread during a video chat session.
        defined in claim
        6, further
        including a
        microphone and
        logic for
        communicating
        an audible input
        to the
        microphone to a
        remote fitness
        equipment in
        the form of
        audio data.



                           “Technology,” https://www.onepeloton.com/tread/preorder.




                                                            37
Claim                           Accused Instrumentalities

17      The interactive         The Accused Instrumentalities include speakers and logic for audibly outputting audio data
        fitness equipment as    received from a remote fitness equipment. The Peloton Tread) includes speakers and/or
                                headphones, which audibly output audio data received from a remote fitness equipment. For
        defined in claim 6,
                                example, audio data may be received from another Peloton Tread and audibly output during
        further including a     a video chat session.
        speaker and logic for
        audibly outputting
        audio data received
        from a remote fitness
        equipment.



                                “Technology,” https://www.onepeloton.com/tread/preorder.




                                                         38
Claim                            Accused Instrumentalities

18      An interactive fitness   Peloton makes, uses, sells, or offers to sell interactive fitness equipment. The Accused
        equipment                Instrumentalities include at least one operating component, such as a flywheel, belt, or
                                 motor, configured to provide an aspect of exercise for a user of the fitness equipment. The
        comprising:
                                 Accused Instrumentalities include logic configured to obtain first performance parameters
                                 from the at least one operating component, a memory for storing course data, and a display.
                                 The Accused Instrumentalities also include at least one element selected from the group
                                 consisting of:
                                 (1) logic configured to control an aspect of the at least one operating component based on
                                 both the first performance parameters and information from stored course data;
                                 (2) logic configured to control the display in response to both the first performance
                                 parameters and information from stored course data;
                                 (3) logic configured to permit a user to select at least one competitive racer, the at least one
                                 competitive racer being defined by data stored in a memory;
                                 (4) a communications interface and logic for controlling the download of course data
                                 through a communication interface;
                                 (5) speech processing logic configured to recognize certain spoken commands and adjust
                                 operating parameters of the fitness equipment in response thereto;
                                 (6) a communications interface and logic for controlling the download and installation of a
                                 software upgrade through a communication interface; and
                                 (7) a heart-rate sensor and logic configured to control the display to display a current
                                 position of a user in a course defined by the course data, the current position of the user
                                 being based upon the first performance parameters, further including logic configured to
                                 control the display to display a simulated competitive racer, wherein the position and speed
                                 of the competitive racer are based upon a combination of the first performance parameters,
                                 an output from the heart-rate sensor, and a target heart rate the user, whereby when the
                                 output from the heart-rate sensor exceeds the target heart rate, the speed of the simulated
                                 competitive racer is less than the speed measured from the first performance parameters and



                                                            39
when the target heart rate exceeds the output from the heart-rate sensor, the speed of the
simulated competitive racer is greater than the speed measured from the first performance
parameters.




                         40
Claim                              Accused Instrumentalities

18(a)   at least one operating The Peloton Tread includes at least one operating component, such as a flywheel, belt, or
        component              motor, configured to provide an aspect of exercise for a user of the fitness equipment. For
        configured to provide example, the Peloton Tread includes at least a motor and a belt.
        an aspect of exercise
        for a user of the
        fitness equipment;




                                   “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                                   the “Gallery” link).




                                                           41
Claim                            Accused Instrumentalities

18(b)   logic configured to      The Accused Instrumentalities include logic configured to obtain first performance
        obtain first             parameters from the at least one operating component.
        performance
        parameters from the
        at least one operating
        component;




                                 “The Peloton Tread,” https://www.onepeloton.com/tread.



                                                          42
The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.




                        43
Claim                          Accused Instrumentalities

18(b)   a memory for storing   The Accused Instrumentalities include a memory for storing course data. The Peloton Tread
        course data;           is associated with a tablet with a memory.




                               “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                               the “Gallery” link).




                                                       44
Claim                    Accused Instrumentalities

18(c)   a display; and   The Peloton Tread includes a tablet with a touchscreen display.




                         “Peloton Tread” (highlighting added), https://www.onepeloton.com/tread/preorder (select
                         the “Gallery” link).




                                                  45
Claim                            Accused Instrumentalities

18(d)   at least one element     The Accused Instrumentalities include at least:
        selected from the        Logic configured to control the display in response to both first performance parameters and
        group consisting of:     information from stored course data
        (1) logic configured     The Accused Instrumentalities include logic configured to control the display in response to
        to control an aspect     both the first and second performance parameters and information stored from course data.
        of the at least one      The touchscreen display of the tablet Peloton Tread is updated to reflect a customer and/or
        operating component      end user’s performance parameters and the performance parameters of other customers
        based on both the        and/or end users. The touchscreen display visually displays performance comparisons of the
                                 performance parameters of the customer and/or end user and the performance parameters of
        first performance        others, including, for example, through a “leaderboard.”
        parameters and
        information from
        stored course data;
        (2) logic configured
        to control the display
        in response to both
        the first performance
        parameters and
        information from
        stored course data;
        (3) logic configured
        to permit a user to
        select at least one
        competitive racer, the
        at least one
        competitive racer


                                                          46
being defined by data
stored in a memory;
(4) a communications
interface and logic for
controlling the
download of course
data through a
communication
interface;
(5) speech processing
logic configured to
recognize certain
spoken commands
and adjust operating
parameters of the
fitness equipment in
response thereto;
(6) a communications
interface and logic for
controlling the           “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.
download and
installation of a
software upgrade          Logic configured to permit a user to select at least one competitive racer, the at least one
through a                 competitive racer being defined by data stored in a memory
communication             The Accused Instrumentalities include logic configured to permit a user to select at least one
interface; and            competitive racer, the at least one competitive racer being defined by data stored in a
                          memory. The touchscreen display of the Peloton Tread allows a customer and/or end user to
                          select others to compete with.


                                                    47
(7) a heart-rate sensor
and logic configured
to control the display
to display a current
position of a user in a
course defined by the
course data, the
current position of the
user being based
upon the first
performance
parameters, further
including logic
configured to control
the display to display
a simulated
competitive racer,
wherein the position
and speed of the
competitive racer are
based upon a              “The Peloton Tread” (highlighting added), https://www.onepeloton.com/tread.
combination of the
                          A communications interface and logic for controlling the download of course data through a
first performance         communication interface
parameters, an output
                          The Accused Instrumentalities include a communications interface through which course
from the heart-rate
                          data may be downloaded to the fitness equipment. The Peloton Tread is able to communicate
sensor, and a target      using IEEE 802.11 a/b/g/n/ac Wi-Fi, ANT+, Bluetooth, and ethernet.
heart rate the user,
whereby when the
output from the heart-

                                                   48
rate sensor exceeds
the target heart rate,
the speed of the
simulated competitive
racer is less than the
speed measured from
the first performance
parameters and when
                         “Technology,” https://www.onepeloton.com/tread/preorder.
the target heart rate
exceeds the output
from the heart-rate      A communications interface and logic for controlling the download and installation of a
sensor, the speed of     software upgrade through a communication interface
the simulated            The Accused Instrumentalities include a communications interface and logic for controlling
competitive racer is     the download and installation of a software upgrade through a communication interface. The
greater than the speed   Peloton Tread is able to communicate using IEEE 802.11 a/b/g/n/ac Wi-Fi, ANT+,
measured from the        Bluetooth, and ethernet.
first performance
parameters.




                         “Technology,” https://www.onepeloton.com/tread/preorder.




                                                  49
Claim                            Accused Instrumentalities

19      The interactive          See claim 18(d).
        fitness equipment as
        defined in claim 18,
        having at least three
        elements selected
        from the group
        consisting of:
        (1) logic configured
        to control an aspect
        of the at least one
        operating component
        based on both the
        first performance
        parameters and
        information from
        stored course data;
        (2) logic configured
        to control the display
        in response to both
        the first performance
        parameters and
        information from
        stored course data;
        (3) logic configured
        to permit a user to


                                                    50
select at least one
competitive racer, the
at least one
competitive racer
being defined by data
stored in a memory;
(4) a communications
interface and logic for
controlling the
download of course
data through a
communication
interface;
(5) speech processing
logic configured to
recognize certain
spoken commands
and adjust operating
parameters of the
fitness equipment in
response thereto;
(6) a communications
interface and logic for
controlling the
download and
installation of a
software upgrade


                          51
through a
communication
interface; and
(7) a heart-rate sensor
and logic configured
to control the display
to display a current
position of a user in a
course defined by the
course data, the
current position of the
user being based
upon the first
performance
parameters, further
including logic
configured to control
the display to display
a simulated
competitive racer,
wherein the position
and speed of the
competitive racer are
based upon a
combination of the
first performance
parameters, an output
from the heart-rate


                          52
sensor, and a target
heart rate the user,
whereby when the
output from the heart-
rate sensor exceeds
the target heart rate,
the speed of the
simulated competitive
racer is less than the
speed measured from
the first performance
parameters and when
the target heart rate
exceeds the output
from the heart-rate
sensor, the speed of
the simulated
competitive racer is
greater than the speed
measured from the
first performance
parameters.




                         53
54
